Title: Thomas Jefferson to Patrick Gibson, 28 December 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Dec. 28. 16.
          
          A load of flour was sent off from hence a few days ago, and another will follow within two or three days. that from Bedford is of necessity later, it’s distance from Lynchburg rendering it impracticable to be sent there until they have done all their fall seeding. mr Yancey informs me he will not be able to get his tobacco down till March.
          My grandson is the bearer of an order for 220.D. and I shall have to draw on you about the middle of next month for somewhere between 500. & 750.D. to pay for a purchase of corn. I salute you with great esteem & respect
          Th: Jefferson
        